

113 HR 3901 IH: Pay Back the Taxpayers Act of 2014
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3901IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Royce (for himself, Mr. Hensarling, Mr. Garrett, Mrs. Capito, Mr. Neugebauer, Mr. Campbell, Mr. Lucas, Mr. McHenry, Mr. Westmoreland, Mr. Ross, Mrs. Bachmann, Mr. Cotton, Mr. Pittenger, Mr. Hultgren, Mr. Duffy, Mr. Grimm, Mr. Mulvaney, Mrs. Wagner, Mr. Huizenga of Michigan, Mr. Hurt, and Mr. Bachus) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prohibit contributions by Fannie Mae and Freddie Mac to the Housing Trust Fund and the Capital Market Fund while such enterprises are in conservatorship or receivership, and for other purposes.1.Short titleThis Act may be cited as the Pay Back the Taxpayers Act of 2014.2.Prohibition of contributions to Housing Trust Fund and Capital Magnet Fund while enterprises are in conservatorship or receivershipNotwithstanding section 1337 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4567) or any other provision of law, during the term of any conservatorship or receivership of the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation pursuant to section 1367 of such Act (12 U.S.C. 4617), such enterprise shall not make any contribution or transfer to, or allocate or set aside any amounts for, the Housing Trust Fund established under section 1338 of such Act (12 U.S.C. 4568) or the Capital Magnet Fund established under section 1339 of such Act (12 U.S.C. 4569).3.Use of enterprise repayments to reduce budget deficitDuring the term of any conservatorship or receivership of the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation pursuant to section 1367 of such Act (12 U.S.C. 4617), any amounts paid or repaid to the Secretary of the Treasury by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation in any form, including any dividends paid pursuant to the Amended and Restated Senior Preferred Stock Purchase Agreements, dated September 26, 2008, amended May 6, 2009, further amended December 24, 2009, and further amended August 17, 2012, between the United States Department of the Treasury and the Federal National Mortgage Association, and between such Department and the Federal Home Loan Mortgage Corporation shall be covered into the General Fund of the Treasury and shall be used only for reducing the budget deficit of the Federal Government.